Per Curiam
Travis Randall appeals the circuit court's judgment finding him guilty of one count of felony nonsupport. On appeal, Randall contends the court's denial of a continuance motion violated his rights to due process and to present a complete defense. Upon review of the record and the briefs, we find no error and affirm the judgment of conviction. Because a published opinion would serve no jurisprudential purpose, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 30.25(b)